COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-085-CV
 
  
IN 
RE KAREN L. WIELAND                                                        RELATORS
AND 
DUANE E. WIELAND
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus, the response 
filed by respondent, Judith G. Wells, and relators’ reply, and is of the 
opinion that relief should be denied.  Accordingly, relators’ petition 
for writ of mandamus is denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
  
PANEL 
A:   MCCOY, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
April 19, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.